SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): November 15, 2007 Genesis Realty Group, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 65-0963722 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 230 Park Avenue, 10thFloor New York, NY 10169 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (212) 406-4954 (ISSUER TELEPHONE NUMBER) (FORMER NAME AND ADDRESS) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01. CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT (1) Previous Independent Auditors: (i) On November 15, 2007, Seligson & Giannattasio, LLP (“S & G”) resigned as independent auditor for the Company.On November 15, 2007, the Company engaged Moore & Associates, CHTD. (“Moore”)as its principal independent accountant.This decision to engage Moore was ratified by the majority approval of the Board of Directors of the Company. (ii) Management of the Company has not had any disagreements with S & G related to any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure.For the two most recent fiscal years and any subsequent interim period through S &
